EXHIBIT 10.7
Omnibus Agreement – [insert year]: PIP;ELTIP;Stock Options
AGREEMENT PURSUANT TO
XEROX HOLDINGS CORPORATION
PERFORMANCE INCENTIVE PLAN
AGREEMENT, by Xerox Holdings Corporation, a New York corporation (the
“Company”), dated as of the date that appears in the award summary that provides
the number of options to purchase shares of common stock of the Company and
vesting provisions of the award (the “Award Summary”) in favor of the individual
whose name appears on the Award Summary, who is an employee of the Company, one
of the Company’s subsidiaries or one of its affiliates (the “Employee”).
In accordance with the provisions of the Xerox Holdings Corporation Performance
Incentive Plan and any amendments and/or restatements thereto (the “Plan”), the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) or the Chief Executive Officer of the Company (the “CEO”) has
authorized the execution and delivery of this Agreement.
Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.
The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:
AWARDS
1.Award of Stock Options. Subject to all terms and conditions of the Plan and
this Agreement, the Company has awarded to the Employee on the date of agreement
and award set forth on the Award Summary (the “Grant Date”) options to purchase
shares of Common Stock (as defined in the Plan) of the Company, equal to the
number of options set forth in the Award Summary (the “Options”), at a price per
share equal to the exercise price set forth in the Award Summary (the “Exercise
Price”). Each Option entitles the Employee to purchase, on exercise, one share
of the Company’s Common Stock subject to the conditions of the Plan and this
Agreement. The Exercise Price and the number of Options awarded pursuant to this
Agreement may be adjusted to the extent provided by the terms of the Plan and
such adjusted Exercise Price and number of Option awarded shall be substituted
for such terms as set forth in the Award Summary for all purposes of the Plan
and this Agreement unless otherwise determined by the Company. Any such
adjustment, however, is void and without effect if it would constitute a
“modification” as defined in regulations or valid guidance under Section 409A of
the Code. No Option pursuant to this Agreement is intended to qualify as an
incentive stock option under Section 422 of the Code. No right or feature of any
Option under this Agreement is intended to create a deferral of compensation as
defined in regulations or valid guidance under Section 409A of the Code, and any
such right or feature is void and without effect. Notwithstanding anything
herein to the contrary, only active Employees and those Employees on Short Term
Disability Leave, Social Service Leave, Family Medical Leave or Paid Uniform
Services Leave (pursuant to the Company’s Human Resources Policies or similar
policies of the Company’s subsidiaries or affiliates) on the Grant Date shall be
eligible to receive the award. If an award is made to an individual that causes
the stock subject to the award to fail to be service recipient stock, as defined
by regulations and valid guidance under Section 409A of the Code, such award is
cancelled as of the date of such failure.
TERMS OF THE OPTIONS
2.Vesting. The employee’s right to exercise Options vests on the vesting dates
and according to the conditions set forth in the Award Summary or on any earlier
vesting date set forth in this Agreement. No Option may be exercised before the
vesting date.
3.Expiration. The Options shall expire on the 10th anniversary of the Grant Date
(the “Expiration Date”) except as otherwise provided herein. Upon a termination
of employment, the Options shall expire on the date provided in the Agreement,
but not later than the Expiration Date. No Option may be exercised as of or
after the date it expires or is cancelled. The Company may at its discretion
amend the Agreement to provide an Expiration Date later than the Expiration Date
set forth herein, or amend the date on which the Options will expire as set
forth in the Agreement or the Award Summary, except that any amendment of the
Agreement or Award Summary is void and without effect if it would constitute an
“extension” as defined in regulations or valid guidance under Section 409A of
the Code.
1



--------------------------------------------------------------------------------



(a)Voluntary termination of employment except retirement and voluntary reduction
in force. If the Employee voluntarily ceases to be an Employee of the Company or
any subsidiary or affiliate (together, the “Employer”) for any reason except
retirement or the Employee’s voluntary termination of employment due to a
reduction in the workforce, the total number of Options that will have vested
under this Agreement as of termination of employment equals the applicable
percentage set forth in the Award Summary multiplied by the number of Options
awarded under this Agreement. Non-vested Options will expire on the date of
termination of employment. Vested Options will expire on the earlier of the
Expiration Date or the date that is three months after the date of termination
of employment.
(b)Retirement. If the Employee ceases to be an Employee of the Employer by
reason of retirement (which for purposes of this Agreement only, shall mean, for
a U.S. employee, termination of employment with the Employer after attaining age
55 and 10 years of service with the Employer, or age 60 and 5 years of service
with the Employer) Options will become nonforfeitable on a pro rata basis as set
forth in this Paragraph  3(b), which may, at the discretion of the Company, be
contingent upon the Employee executing a general release, and which may include
an agreement with respect to engagement in detrimental activity, in a form
acceptable to the Company.
The total number of Options under this Agreement that will have become
nonforfeitable as of termination of employment on a pro rata basis pursuant to
this Paragraph  3(b) equals (i) a percentage equal to the sum of (a + b + c)
multiplied by (ii) the total number of Options awarded under this Agreement
where:
a = (m/12) x 25%
b = (m/24) x 25%
c = (m/36) x 50%
and m is the number of actual months of service performed for the Employer as of
termination of employment on and after the Grant Date, except that m shall not
exceed 12 for purposes of calculating a; m shall not exceed 24 for purposes of
calculating b; and m shall not exceed 36 for purposes of calculating c.
Options other than nonforfeitable Options will expire on the date of termination
of employment. To the extent nonforfeitable under this Paragraph 3(b), Options
will vest on the vesting date set forth in the Award Summary. Options that vest
on or before termination of employment will expire on the earlier of the
Expiration Date or the date that is three months after termination of
employment. Options that become nonforfeitable under this Paragraph 3(b) and
vest after termination of employment will expire on the earlier of the
Expiration date or the date that is three months after the applicable vesting
date.
(c)Involuntary terminations without Cause and voluntary reductions in force. If
the Employee involuntarily ceases to be an Employee of the Employer for any
reason (including disability as provided pursuant to Paragraph  3(g) below)
other than death or for Cause, or voluntarily ceases to be an Employee of the
Employer due to a reduction in workforce, Options will become nonforfeitable on
a pro-rata basis, which may, at the discretion of the Company, be contingent
upon the Employee executing a general release, and which may include an
agreement with respect to engagement in detrimental activity, in a form
acceptable to the Company. Such Options will become nonforfeitable on a pro-rata
basis based on the Employee’s actual months of service with the Employer in the
same manner as set forth at Paragraph 3(b).
Options other than nonforfeitable Options will expire on the date of termination
of employment. To the extent nonforfeitable under this Paragraph 3(c), Options
will vest on the vesting date set forth in the Award Summary. Options that vest
on or before termination of employment will expire on the earlier of the
Expiration Date or the date that is three months after termination of
employment. Options that become nonforfeitable under this Paragraph 3(c) and
vest after termination of employment will expire on the earlier of the
Expiration date or the date that is three months after the applicable vesting
date.
(d)Death. If the Employee ceases to be an Employee of the Employer by reason of
death, 100% of the Options pursuant to this grant will vest on the date of
death. Vested Options will expire on the earlier of the Expiration Date or the
date that is one year after the date of death.
(e)Termination for Cause. If an Employee ceases to be an Employee of the
Employer due to termination for Cause as defined in this Agreement, all Options,
including vested Options, will expire on the date of termination of employment.
2



--------------------------------------------------------------------------------



(f)Change in Control. If the employee ceases to be an Employee of the Employer
due to Termination for Good Reason, as defined by the Plan, or an involuntary
termination of employment either of which such termination occurs after a Change
in Control, as defined in the Plan, (other than a termination for Cause, as
defined in this Agreement, according to a determination made before the Change
in Control) the Options will be 100% vested on the date of such termination of
employment. Vested Options will expire on the Expiration Date.
(g)Disability. For purposes of vesting under Paragraph 3(c) of this Agreement,
an Employee is deemed involuntarily to cease being an Employee of the Employer
when the Employee has received maximum coverage under an Employer-provided
short-term disability plan.
(h)Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Employer, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement; (ii) any conduct which qualifies for “immediate discharge”
under the Employer’s Human Resource Policies as in effect from time to time;
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Employer, or represents
a conflict of interest with the interests of the Employer; (iv) conviction of,
or entering a guilty plea with respect to, a crime whether or not connected with
the Employer; or (v) any other conduct determined to be injurious, detrimental
or prejudicial to any interest of the Employer.
(i)Recoupment rights. Nothing in this Agreement shall limit the Company’s right
of recoupment of Options or any shares of Common Stock purchased by exercise of
the Option, under the Plan or this Agreement as in effect on the Grant Date or
any later date, including recoupment of payments pursuant to the Company’s
compensation recovery, “clawback” or similar policy, as may be in effect from
time to time, including any policy implemented after the Grant Date.
(j)Salary continuance. For purposes of determining the number of Options that
are nonforfeitable and the date the Options expire under this Agreement or the
Award Summary, the Committee or its authorized delegate may at its discretion,
determine that termination of employment means the date on which salary
continuance ends, and that “actual months of service” for such purposes include
any period of salary continuance.
4.Method of Exercise.
(a)Notice. The Participant may exercise part or all of vested Options under this
Agreement by giving the Company or its delegate written notice of intent to
exercise, specifying the number of shares of Company Stock as to which the
Options are to be exercised and such other information as the Company or its
delegate may require.
(b)Payment. At such time as the Company shall determine, the Participant shall
pay the Exercise Price (i) by personal check, cashier’s check or money order,
(ii) unless the Company determines otherwise, by delivering shares of Company
Common Stock owned by the Participant, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) by surrendering shares of Company Common Stock subject to the
exercisable Option for an appreciation distribution payable in shares with a
Fair Market Value on the date of exercise equal to the dollar amount by which
the then Fair Market Value of the Shares subject to the surrendered portion
exceeds the aggregate Exercise Price payable for the Shares (“net exercise”), or
(v) by such other method as the Company may approve, to the extent permitted by
applicable law. The Company may impose from time to time such limitations as it
deems appropriate on the use of shares of Company stock to exercise the Option.
(c)Company rights. The obligation of the Company to deliver shares upon exercise
of the Option shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.
(d)Taxes. All obligations of the Company under this Agreement shall be subject
to the rights of the Employer as set forth in the Plan to withhold shares or
other amounts required to be withheld for any taxes. The Participant shall be
required to pay to the Employer, or make other arrangements satisfactory to the
Employer to provide for the payment of, any federal, state, local or other taxes
that the Employer is required to withhold with respect to the Option. The
Participant may elect to satisfy any tax withholding obligation of the Employer
with respect to the Option by having Shares withheld to satisfy the applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities. Unless the Company determines otherwise, share withholding for
taxes shall not exceed the Participant’s minimum applicable tax withholding
amount. By accepting this Award, the Employee expressly consents to the
Company’s and/or Employer’s rights to take all such actions permitted by the
Plan as may
3



--------------------------------------------------------------------------------



be necessary or appropriate to satisfy any such withholding obligations with
respect to the Options pursuant any foreign, federal, state or local taxes.
(e)Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Employee may exercise the Option during the
Employee lifetime and, after the Employee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Participant, or by the person who acquires the
right to exercise the Option by will or by the laws of descent and distribution,
to the extent that the Option is exercisable pursuant to this Agreement. An
Option shall not be exercisable unless the holder provides to the satisfaction
of the Committee that the holder is entitled to exercise the Option.
(f)Termination of Option. Upon exercise, the Option will terminate and cease to
be outstanding.
OTHER TERMS
5.Rights of a Shareholder. The Employee shall have no rights as a shareholder
with respect to any shares covered by this Agreement until the date of issuance
of a stock certificate to him for such shares. Except as otherwise provided
herein, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.
6.Non-Assignability. An Option shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution.
7.General Restrictions. If at any time the Committee or its authorized delegate,
as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to this Agreement upon any
securities exchange or under any state or Federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the awarding of the Options or the issue or
purchase of shares hereunder, the certificates for shares may not be issued in
respect of Option in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or its authorized delegate, as
applicable, and any delay caused thereby shall in no way affect the expiration
date of the Options.
8.Responsibility for Taxes. Employee acknowledges that the ultimate
responsibility for Employee’s Federal, state and municipal individual income
taxes, the Employee’s portion of social security and other payroll taxes, and
any other taxes related to Employee’s participation in the Plan and legally
applicable to Employee, is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer.
9.Nature of Award. In accepting the award, Employee acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time in a manner consistent with provisions of the Plan regarding Plan
amendment and termination and, in addition, the Options are subject to
modification and adjustment pursuant to the terms of the Plan, the award of the
Options is voluntary and occasional and does not create any contractual or other
right to receive future grants of Options, or benefits in lieu of Options, even
if Options have been granted repeatedly in the past;
(b)all decisions with respect to future Options awards, if any, will be at the
sole discretion of the Committee or its authorized delegate, as applicable;
(c)Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee’s employment relationship at any time; further,
the Options award and Employee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Employer;
(d)Employee is voluntarily participating in the Plan;
(e)the Options and the shares of Common Stock subject to the Options are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Employer, and which is outside the scope of
Employee’s employment contract, if any;
(f)the Options and the shares of Common Stock subject to the Options are not
intended to replace any pension rights or compensation;
4



--------------------------------------------------------------------------------



(g)the Options and the shares of Common Stock subject to the Options are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Employer;
(h)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(i)in consideration of the award of the Options, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options, including,
but not limited to, forfeiture resulting from termination of Employee’s
employment with the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Employee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Employee shall be deemed irrevocably to have waived Employee’s
entitlement to pursue such claim; and
(j)subject to the provisions in the Plan regarding Change in Control, Options
and the benefits under the Plan, if any, will not automatically transfer to
another company in the case of a merger, take-over or transfer of liability.
10.No Advice Regarding Award. Neither the Company nor the Employer is providing
any tax, legal or financial advice, nor is the Company or Employer making any
recommendations regarding Employee’s participation in the Plan, or his or her
acquisition or sale of the underlying shares of Common Stock. Employee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
11.Amendment of This Agreement. With the consent of the Employee, the Committee
or its authorized delegate, as applicable, may amend this Agreement in a manner
not inconsistent with the Plan.
12.Subsidiary. As used herein the term” subsidiary” shall mean any present or
future corporation which would be a “subsidiary corporation” of the Company as
the term is defined in Section 425 of the Internal Revenue Code of 1986 on the
date of award.
13.Affiliate. As used herein the term “affiliate” shall mean any entity in which
the Company has a significant equity interest, as determined by the Committee.
14.Recoupments.
(a)If an Employee or former Employee of the Employer is reasonably deemed by the
Committee or its authorized delegate, as applicable, to have engaged in
detrimental activity against the Employer, any awards granted to such Employee
or former Employee shall be cancelled and be of no further force or effect and
any payment or delivery of shares of Common Stock or other award from six-months
prior to such detrimental activity may be rescinded. In the event of any such
rescission, the Employee shall pay to the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, payment or
delivery, in such manner and on such terms and conditions as may be required by
the Committee or its authorized delegate, as applicable. Detrimental activity
may include:
(i) violating terms of a non-compete agreement with the Employer, if any;
(ii) disclosing confidential or proprietary business information of the Employer
to any person or entity including but not limited to a competitor, vendor or
customer without appropriate authorization from the Employer;
(iii) violating any rules, policies, procedures or guidelines of the Employer;
(iv) directly or indirectly soliciting any employee of the Employer to terminate
employment with the Employer;
(v) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Employer, to reduce the level of business it does with the Employer; or
5



--------------------------------------------------------------------------------



(vi) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Employer.
(b)If an accounting restatement by the Company is required in order to correct
any material noncompliance with financial reporting requirements
under relevant securities laws, the Company will have the authority to
recover from executive officers or former executive officers, whether or not
still employed by the Employer, any excess incentive-based compensation (in
excess of what would have been paid under the accounting restatement), including
entitlement to shares, provided under this Agreement to executive officers of
the Employer, that was based on such erroneous data and paid during the
three-year period preceding the date on which the Company is required to
prepare the accounting restatement. Notwithstanding anything herein to the
contrary, the Company may implement any policy or take any action with respect
to the recovery of excess incentive-based compensation, including entitlement to
shares that the Company determines to be necessary or advisable in order to
comply with the requirements of the Dodd-Frank Wall Street Financial Reform and
Consumer Protection Act.
15.Cancellation and Rescission of Award. Without limiting the foregoing
Paragraph  regarding non-engagement in detrimental activity against the
Employer, the Company may cancel any award provided hereunder, and rescind and
recoup any exercise, award or transfer of shares of Common Stock pursuant to
this award, if the Employee is not in compliance with all of the following
conditions:
(a)An Employee shall not render services for any organization or engage directly
or indirectly in any business which would cause the Employee to breach any of
the post-employment prohibitions contained in any agreement between the Employer
and the Employee.
(b)An Employee shall not, without prior written authorization from the Employer,
disclose to anyone outside the Employer, or use in other than the Employer’s
business, any confidential information or material, as specified in any
agreement between the Employer and the Employee which contains post-employment
prohibitions, relating to the business of the Employer acquired by the Employee
either during or after employment with the Employer.
Notwithstanding the above, the Employer does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity. Similarly, the Employer does
not in any manner restrict the Employee from participating in any proceeding or
investigation by a federal, state or local government agency or entity
responsible for enforcing such laws. The Employee is not required to notify the
Employer that he or she has made such report or disclosure, or of his or her
participation in an agency investigation or proceeding.
(c)An Employee, pursuant to any agreement between the Employer and the Employee
which contains post-employment prohibitions shall disclose promptly and assign
to the Employer all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Employee during employment with the
Employer, relating in any manner to the actual or anticipated business, research
or development work of the Employer, and shall do anything reasonably necessary
to enable the Employer to secure a patent where appropriate in the United States
and in foreign countries.
(d)If an Employee or former Employee of the Employer is determined by the
Committee or its authorized delegate, as applicable, in its sole discretion
exercised prior to a Change in Control to have failed to comply with any of the
provisions of this Paragraph  15, any awards granted to such Employee or former
Employee shall be cancelled and be of no further force or effect and any payment
or delivery of an award from six months prior to such failure to comply may be
rescinded. In the event of any such rescission, the Employee shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required by the Committee or its authorized delegate, as
applicable.
16.Notices. Notices hereunder shall be in writing and if to the Company shall be
mailed to the Company at 201 Merritt 7, Norwalk, CT 06851-1056, addressed to the
attention of Stock Plan Administrator, and if to the Employee shall be delivered
personally or mailed to the Employee at his address as the same appears on the
records of the Company.
17.Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
6



--------------------------------------------------------------------------------



18.Electronic Delivery and Acceptance. The Company will deliver any documents
related to current or future participation in the Plan by electronic means.
Employee hereby consents to receive such documents by electronic delivery, and
agrees to participate in the Plan and be bound by the terms and conditions of
this Agreement, through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. Electronic
acceptance by the Employee is required and the award will be cancelled for any
Employee who fails to comply with the Company’s acceptance requirement within
six months of the effective date of the award.
19.Interpretation of This Agreement. The Committee or its authorized delegate,
as applicable, shall have the authority to interpret the Plan and this Agreement
and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall determine to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.
20.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
to the extent provided in Paragraph 4 to the personal representatives, legatees
and heirs of the Employee.
21.Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.
This grant is made and/or administered in the United States. For purposes of
litigating any dispute that arises under this grant or the Agreement the parties
hereby submit to and consent to the jurisdiction of the state of New York, agree
that such litigation shall be conducted in the courts of Monroe County, New
York, or the federal courts for the United States for the Western District of
New York.
22.Severability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.
23.Integration of Terms. Except as otherwise provided in this Agreement, this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.
24.Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the Option award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Employee’s country (the
“Appendix”). Moreover, if Employee relocates to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
25.Imposition of Other Requirements. The Committee or its authorized delegate,
as applicable, reserves the right to impose other requirements on Employee’s
participation in the Plan, on the Options and on any shares of Common Stock
acquired under the Plan, to the extent the Committee or its authorized delegate,
as applicable, determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require Employee
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.




7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.



XEROX HOLDINGS CORPORATIONBy
signature21.gif [signature21.gif]
Douglas H. MarshallCorporate Secretary

8

